Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-20, drawn to a method for preventing and/or treating cardiac arrhythmia.
Group II, claim(s) 21-31, drawn to a nucleic acid comprising the structural requirement of claim 21.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Claim 2: (i), (ii), (iii), or (iv).
Claim 1 is generic

Claims 3 and 5: siRNA, shRNA, miRNA, lncRNA, miRNA sponges, anti-miRNA oligonucleotides, miRNA mimics, pre-miRNA, pri-miRNA, anti-pre-miRNA, or anti-pri-miRNA.
Claims 1 and 2 are generic.

Claim 4: nucleic acids, proteins, modifying methylation, modifying folding, modifying histone phosphorylation, modifying the accessibility of translation initiators, modifying the accessibility of enhancers, or modifying the accessibility of genomic DNA.
Claims 1 and 2 are generic.  The elected species from claim 3 will be examined if nucleic acid is elected from claim 4.

Upon election of nucleic acid:
Claims 6, 21, and 23: SEQ ID NO: 1, 4, 5, 16, 17, 18, or 19.
Claims 1-3 are generic.

Claim 7: N- glycosylation inhibitor tunicamycin, the 14-3-3 inhibitor 2-(2,3-Dihydro-1,5-dimethyl-3- oxo-2-phenyl-1H-pyrazol-4-yl)-2,3-dihydro-1,3-dioxo-1H-isoindole-5-carboxylicacid, siRNA downregulating P11, or siRNA downregulating β-COP.
Claims 1 and 2 are generic.  

Claim 8: a ligand specifically binding to TASK-1, a nucleic acid encoding such a ligand, or a protein or compound increasing phosphorylation of TASK-1.
Claims 1 and 2 are generic.  

Claim 9: antibodies, antigen-binding fragments of antibodies, antibody-like proteins, 2-(Butane-1-sulfonylamino)-N-[(R)- 1-(6-methoxy-pyridin-3-yl)-propyl]-benzamide (A293), N-[(2,4-difluorophenyl)- methyl ]-2-[2-[[[2-(4-methoxypheny]l)-acetyl ]-amino]-methyl]-phenyl ]-benzamide (A1899), or 2-Methoxy-N-[3-[(3-methylbenzoyl)-amino]-phenyl]-benzamide (ML365).
Claims 1, 2, and 8 are generic.

Claim 9: endothelin-1, platelet activating factor, PKCƐ activator ƐRACK, serotonin, thyrotropin releasing hormone (TRH), acetylcholine, angiotensin II or a- adrenergic agonist methoxamine.
Claims 1, 2, and 8 are generic.

Claims 11 and 25: an adenoviral vector, adeno-associated viral (AAV) vector, alphaviral vector, herpes viral vector, measles viral vector, pox viral vector, vesicular stomatitis viral vector, retroviral vector, lentiviral vector, or phage vector.
Claims 1, 2, 4, 10, 21, and 24 are generic.

Claims 12 and 26: AAV1, AAV2, AAV3, AAV4, AAVS5, AAV6, AAV7, AAV8, AAV9, AAV10, AAVrh10, AAVI11, or AAV12.
Claims 1, 2, 4, 10, 11, 21, 24, and 25 are generic.

Claims 14 and 28: Cardiac Actin Enhancer/Elongation Factor 1 promoter, Cytomegali-virus enhancer/Myosin light chain ventricle 2 promoter, troponin, Atrial Natriuretic Peptide, or Slow Myosin Heavy Chain 3.
Claims 1, 2, 4, 10, 13, 21, 24, 25, and 27 are generic.

Claim 15:  peroral, inhalative, by intravenous, intramucosal, intraarterial, intramuscular, intracardiac, intraatrial, or intracoronal injection.
Claim 1 is generic.

Claims 17 and 18: paroxysmal, persistent, long lasting persistent, permanent (chronic) atrial fibrillation, typical atrial flutter, atypical atrial flutter, left atrial tachycardia, upper-loop tachycardia, right atrial arrhythmias, left atrial arrhythmias, biatrial arrhythmias or other atrial macroreentrant.
Claim 1 is generic.

Claim 24: plasmid, cosmid, or viral vector.
Claim 21 is generic.

Claim 30: reprogrammed cell or heart cell.
Claims 21 and 29 are generic.

It is noted that applicant is required to elect one single species of inhibitory compound and set forth which claims read upon the election.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Although some of the chemical compounds of the claims share a common structure of being nucleic acids, the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of the fact that each of the nucleic acids, as well as the remainder of the recited inhibitory compounds, each have a different structure and act via different mechanisms.  Further, the compounds of these groups do not belong to a recognized class of chemical compounds.  Each of the recited inhibitors require a separate and distinct search and corresponding examination based upon the specific structure and activity of the compound.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635